Citation Nr: 0921209	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to March 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2006, the Board denied a higher 
initial rating for lumbosacral spine disability.  On further 
appeal, in June 2008, the U.S. Court of Appeals for Veterans 
Claims (Court) set aside the Board's November 2006 decision 
and remanded the appeal for readjudication consistent the 
parties' joint motion for remand.

The Board notes that the issues of entitlement to service 
connection for arthritis of multiple joints, legs and arms, 
and for congenital lazy eye with poor eyesight are still 
under the jurisdiction of the RO.  The RO should take 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the December 2002 Board hearing, the Veteran testified 
that he had been unemployed for 15 years.  He stated that 
potential employers have refused to hire him because their 
insurance will not cover him due to his back problem.  He 
reported to the June 2008 VA examiner that he has been 
unemployed for more than 20 years because of chronic 
arthritic complaints and low back pain.  The VA examiner 
recorded the Veteran's employment history but did not offer 
an opinion as to potential employability.

The June 2008 VA examiner also noted that the Veteran has 
been receiving benefits from the Social Security 
Administration (SSA) since age 62.  Although it is likely 
that this notation refers to retirement benefits, there is 
the possibility that it refers to disability benefits.  The 
record does not reflect that the RO has attempted to obtain a 
copy of any SSA disability determination for the Veteran or 
the records upon which any determination was based.  Thus, 
the RO should request any available SSA records at this time.

Accordingly, the case is REMANDED for the following action:

1.  Request the SSA to provide a copy of 
any disability determination it has 
rendered for the Veteran, as well as a 
copy of the record upon which the 
determination was based.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his lumbosacral spine 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion as to the effect of the 
service-connected lumbosacral spine 
disability on the Veteran's 
empoloyability.  The examiner should 
provide the rationale for all opinions 
expressed.

3.  Thereafter, the RO should again 
consider the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




